DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims states that “one of the PLGAs has an ester end group and the other an acid end group”. An ‘unmodified’ linear PLGA polymer has an alcohol group at one end and a carboxylic acid group as the other polymer end group. Therefore it is not clear if the requirement for a polymer with an acid end group is met by such a unmodified PLGA polymer and if that acid end group is altered to an ester in the second PLGA polymer? Or is the alcohol group modified to either an acid end group in one or an ester group, and both have the other termini being a carboxylic acid? The dependent claims fall therewith. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 – 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. (WO 2007/071395 on IDS) in view of Chen et al. (WO 2004/043432 on IDS).
Petersen et al. discloses sustained release formulations of octreotide or a pharmaceutically acceptable salt thereof and two or more different polylactide-co-glycolide (PLGA) polymers (whole document, e.g., abstract). Surprisingly, the use of a combination of 2 or more different PLGAs in the composition significantly reduced the fluctuations in plasma levels of the octreotide (p 2, last ¶). The preferred pharmaceutically acceptable salt to prepare the depot formulation is the pamoate monosalt (p 1, last ¶). An amorphous powder of the octreotide is also preferred (p 2, ¶ 1) and the drug substance content of the depot formulation is most preferably between 15% and 20% (p 3, ¶ 6). The PLGA can have a lactide:glycolide monomer ratio that varies (p 3, ¶ 1) with inherently viscosities that are at least below 0.9 dl/g in chloroform (p 3, ¶ 4). Exemplary end groups for the PLGA include both carboxyl and ester groups (p 3, ¶ 5). Table 1 shows suitable polymers, including those with a free carboxylic acid end group (No 2) and PLGA with ester end groups were used in the example (see p 14). The microparticles most preferably have a diameter of 10 – 90 microns (p 7, ¶ 1). The diameter of the produced particles was measured and the X90 value (90% of all particles are smaller than this value) is reported in table 2 (p 11, ¶ 3). The X90 values varied but fell within the preferred range (see table 2). The particles themselves can also be mixed or coated with an anti-agglomerating agent or covered by a layer of anti-agglomerating agent (p 7, ¶ 2). 
Petersen et al. does not specifically prepare an octreotide depot formulation with a blend of two different PLGAs having a 75:25 L:G ratio, different viscosities and one with an ester end group and one with a carboxylic acid end group.
Chen et al. discloses depot gel compositions injected into a desired location for controlled release of a beneficial agent (¶ [0001]), including octreotide (¶ [0145]). Polymers such as PLGA copolymers with various L:G ratios can be used to prepare the viscous gel (¶ [0012]). Release rates of the beneficial agent can be varied by varying the polymer properties – including the type of polymer, the molecular weight of the polymer, the end group of the polymers and the co-monomer ratio of the polymer, among others (¶ [0091] onward). Gels prepared with a 50:50 L:G ratio has a relatively short duration of delivery (2 days – 1 month) while a polymer with 65:35 L:G ratio has a delivery duration of about 2 months (¶ [0096]) and one with a 75:25 ratio provided sustained release over a period of approximately 3 – 4 months (¶ [0092]). A mixture of the polymer PLGA RG502H having an acid end group with PLGA RG502 having an ester end group results in a depot formulation with a lower burst index than a PLGA RG502 only formulation (¶ [0098]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use PLGA polymers with a 75:25 L:G ratio and different end groups to prepare an octreotide depot formulation using amorphous form of octreotide such as the pamoate monosalt. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because as discussed by Chen et al., the co-monomer ratio (L:G ratio), the inherent viscosity of the PLGA polymers and the types of end groups on the polymers effect the degradation rate of the material and the release rate of the active ingredient (octreotide) and Petersen et al. discloses that blends of PLGA polymers can reduce the fluctuations in plasma levels of the drug when administered. Thus, the use of PLGA polymers with different end groups will provide additional flexibility in obtaining the desired release profile. Factors such as the particle size and drug loading are results effective parameters that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the desired overall release profile, drug concentration and time frame of drug release. Parameters such as the L:G ratio and viscosity overlap with the presently claimed ranges and such ranges are prima facie obvious (see MPEP 2144.05) and there is no evidence of record as to the criticality of the claimed values.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of copending Application No. 17/748,432 in view of Petersen et al. (WO 2007/071395) and Chen et al. (WO 2004/043432). The claims of US’432 are drawn to a process of making microparticles and the products obtained by that method that comprise octreotide acetate and a linear poly(lactide-co-glycolide) polymer.
The use of a blend of PLGAs or the amorphous pamoate salt of octreotide is not disclosed.
Petersen et al. and Chen et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use a blend of PLGA polymers with a 75:25 L:G ratio having different end groups to prepare an octreotide depot formulation as claimed in US’432. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because as discussed by Chen et al. the co-monomer ratio (L:G ratio), the inherent viscosity of the PLGA polymers and the types of end groups on the polymers effect the degradation rate of the material and the release rate of the active ingredient (octreotide) and Petersen et al. discloses that blends of PLGA polymers can reduce the fluctuations in plasma levels of the drug when administered. Thus, the use of PLGA polymers with different end groups will provide additional flexibility in obtaining the desired release profile. Salts such as the pamoate salt and amorphous drug powders can be used and Petersen et al. in particular provides information about the drug loading and size of the depot particles.
This is a provisional nonstatutory double patenting rejection.

Claims 1 - 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of copending Application No. 17/834014 in view of Petersen et al. (WO 2007/071395) and Chen et al. (WO 2004/043432). The claims of US’014 are drawn to a process of making microparticles and the products obtained by that method that comprise octreotide or a pharmaceutically acceptable salt such as the pamoate salt and a blend of two different linear poly(lactide-co-glycolide) polymers having different lactide and glycolide ratios (claims 1, 8 and 9). The inherent viscosities of the PLGA polymers in claim 7 overlaps with the viscosity limitation recited in the instant claims. The microparticles can be covered or coated with an anti-agglomerating agent (claims 11 – 13).
The use of amorphous octreotide or particular particle sizes is not claimed. Two different PLGAs having a 75:25 L:G ratio, different viscosities and one with an ester end group and one with a carboxylic acid end group are also not claimed.
Petersen et al. and Chen et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use a blend of PLGA polymers with a 75:25 L:G ratio having different end groups to prepare an octreotide depot formulation as claimed in US’014. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because as discussed by Chen et al. the co-monomer ratio (L:G ratio), the inherent viscosity of the PLGA polymers and the types of end groups on the polymers effect the degradation rate of the material and the release rate of the active ingredient (octreotide) and Petersen et al. discloses that blends of PLGA polymers can reduce the fluctuations in plasma levels of the drug when administered. Thus, the use of PLGA polymers with different end groups will provide additional flexibility in obtaining the desired release profile. Overlapping ranges are prima facie obvious (see MPEP 2144.05). Salts such as the pamoate salt and amorphous drug powders can be used and Petersen et al. in particular provides information about the drug loading and size of the depot particles. 
This is a provisional nonstatutory double patenting rejection.

Claims 1 - 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 7,759,308 in view of Petersen et al. (WO 2007/071395) and Chen et al. (WO 2004/043432). The claims of US’308 are drawn to microparticles of octreotide in a polymer matrix that is a mixture of linear and star PLGA.
The presence of PLGAs and amorphous pamoate salt form of octreotide as in the instant claims is not claimed.
Petersen et al. and Chen et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use a blend of PLGA polymers with a 75:25 L:G ratio having different end groups for the octreotide formulation of US’308. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because as discussed by Chen et al. the co-monomer ratio (L:G ratio), the inherent viscosity of the PLGA polymers and the types of end groups on the polymers effect the degradation rate of the material and the release rate of the active ingredient (octreotide) and Petersen et al. discloses that blends of PLGA polymers can reduce the fluctuations in plasma levels of the drug when administered. Thus, the use of PLGA polymers with different end groups will provide additional flexibility in obtaining the desired release profile. Salts such as the pamoate salt and amorphous drug powders can be used and Petersen et al. in particular provides information about the drug loading and size of the depot particles.

Claims 1 - 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 8,188,037 in view of Petersen et al. (WO 2007/071395) and Chen et al. (WO 2004/043432). The claims of US’037 are drawn to a method of treating Cushing’s disease by administration of octreotide in a polymer matrix that is a mixture of linear and star PLGA.
The presence of PLGAs as in the instant claims is not claimed.
Petersen et al. and Chen et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use a blend of PLGA polymers with a 75:25 L:G ratio having different end groups for the octreotide formulation of US’037. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because as discussed by Chen et al. the co-monomer ratio (L:G ratio), the inherent viscosity of the PLGA polymers and the types of end groups on the polymers effect the degradation rate of the material and the release rate of the active ingredient (octreotide) and Petersen et al. discloses that blends of PLGA polymers can reduce the fluctuations in plasma levels of the drug when administered which may result in better treatment of Cushing’s disease. Thus, the use of PLGA polymers with different end groups will provide additional flexibility in obtaining the desired release profile. Salts such as the pamoate salt and amorphous drug powders can be used and Petersen et al. in particular provides information about the drug loading and size of the depot particles.

Claims 1 - 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 8,999,390 in view of Petersen et al. (WO 2007/071395) and Chen et al. (WO 2004/043432).The claims of US’390 are drawn to octreotide microparticle and methods of using the microparticles that comprise three different PLGA polymer that vary in their lactide:glycolide ratio and can be the same diameter as in the instant claims (claim 4). The pamoate salt can be used (claim 3) and the composition can contain anti-agglomerating agents (claim 5).
The presence of PLGAs as in the instant claims is not claimed.
Petersen et al. and Chen et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use a blend of PLGA polymers with a 75:25 L:G ratio having different end groups but the same monomer ratio for the octreotide formulation of US’390. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because as discussed by Chen et al. the co-monomer ratio (L:G ratio), the inherent viscosity of the PLGA polymers and the types of end groups on the polymers effect the degradation rate of the material and the release rate of the active ingredient (octreotide) and Petersen et al. discloses that blends of PLGA polymers can reduce the fluctuations in plasma levels of the drug when administered which may result in better treatment of Cushing’s disease. Thus, the use of PLGA polymers with different end groups will provide additional flexibility in obtaining the desired release profile. Salts such as the pamoate salt and amorphous drug powders can be used and Petersen et al. in particular provides information about the drug loading and size of the depot particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618